--------------------------------------------------------------------------------

EXHIBIT 10.24


SUMMARY OF ANNUAL CASH INCENTIVE
BONUS PLAN FOR EXECUTIVE OFFICERS
 
Pursuant to their employment letter agreements, executive officers of Craft Brew
Alliance, Inc. (the "Company"), are eligible for annual cash incentive bonus
opportunities subject to attainment of corporate level goals and individual
performance objectives.


The annual incentive bonus opportunities for the Company’s executive officers
are set by the Compensation Committee (the "Committee") of the Company's Board
of Directors (the "Board") each year as a percentage of the executive’s annual
base salary. For 2013, the percentages range from 50 percent to 80 percent of
base salary.


Bonus opportunities related to corporate level goals:
The corporate level goals relate to 80% of the bonus opportunity. The corporate
level goals are generally defined by objectively measureable financial metrics,
including, among others, achieving specified target levels of earnings before
interest, taxes, depreciation and amortization (“EBITDA”), sales revenues,
either for the Company as a whole or for certain key regions or brands, market
share, depletion growth, and similar measures. For 2013, the corporate component
of the target bonuses is tied 50 percent to achievement of a specified EBITDA
target and 50 percent to achievement of a specified sales revenue target for the
Company.


Achievement above or below the specified target levels for the financial metrics
may result in an upward or downward adjustment in the bonus amount payable.
Typically, the adjustment is calculated as the product of a defined factor (2.5%
for 2013) and the percentage by which the actual achievement of a given
financial metric is above or below the target level. If the Company fails to
achieve a specified financial target at the 80 percent level or above, no part
of the bonus opportunity associated with that target is earned.


Bonus opportunities related to individual performance objectives:
The individual performance objectives relate to 20% of the bonus opportunity.
The individual performance objectives are generally based on achieving
financial, strategic, operational and other goals in functional areas for which
the executive has responsibility. Individual performance objectives are tied to
the officer's role in achieving the Company's strategic and operating goals.
 
Payout of Bonuses:
The Committee determines the extent to which corporate level objectives and
individual performance goals have been satisfied following the end of each
fiscal year. Payment of bonuses, if any, is made promptly following the
Committee's determination. An executive will not be entitled to receive a bonus
if he or she does not remain employed by the Company through the date of the
Committee's determination, unless the Committee approves otherwise.
 
 

--------------------------------------------------------------------------------